      Case 4:20-cv-00851 Document 1 Filed on 03/10/20 in TXSD Page 1 of 5



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

JUAN SANTOS and TODD UJIFUSA                   §
                                               §
  Plaintiff,                                   §
                                               §
VS.                                            §           CIVIL ACTION NO. 4:20-cv-00851
                                               §
ASHLAR MEDICAL LLC and                         §
DAVID WASKOM                                   §
                                               §                              (JURY TRIAL)
  Defendants.                                  §



                            PLAINTIFFS’ ORIGINAL COMPLAINT


          COMES NOW, Plaintiffs, JUAN SANTOS and TODD UJIFUSA (“Plaintiffs”), and

complains of Defendants ASHLAR MEDICAL, LLC, and DAVID WASKOM (“Defendants”) and

respectfully shows this Court as follows:

                                              I.
                                         THE PARTIES

          1.       Juan Santos is an individual residing in Texas at 2006 Sandy Lake Dr.,

          Friendswood 77546.

          2.       Todd Ujifusa is an individual residing in Washington at 2830 116th Dr. SE,

          Lake Stevens, WA. 98248.

          3.       Ashlar Medical, LLC, is Louisiana Limited Liability Corporation. It may be

          served with process through its registered agent, David Waskom, at 816

          University Parkway, Suite A, Natchitoches, LA 71457, or wherever he may be

          found.
     Case 4:20-cv-00851 Document 1 Filed on 03/10/20 in TXSD Page 2 of 5



          4.       David Waskom is a resident of Louisiana. He may be served at 816

          University Parkway, Suite A, Natchitoches, LA 71457, or wherever he may be

          found.

                                              II.
                                   JURISDICTION AND VENUE

          5.       This Court has subject-matter jurisdiction over Plaintiffs’ claims, as those

claims are brought under Fair Labor Standards Act (FLSA or the Act), 29 U.S.C. §§ 201–219

for failure to pay wages.

          6.       Additionally, this Court has subject-matter jurisdiction over Plaintiffs’

claim, pursuant to 28 U.S.C. § 1332. This case involves diversity of citizenship, and the claims

exceed $75,000.00.

          7.       Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b)(2).

                                             III.
                                    FACTUAL BACKGROUND

          8.       Plaintiffs are former employees of Defendant Ashlar Medical, LLC.

Defendant Waskom is the person in charge of Ashlar Medical’s decisions regarding payment

of wages and other sums or benefits to Ashlar Medical’s employees.

          9.       Both Plaintiffs terminated their employment relationships with Ashlar

Medical, in part because Ashlar Medical was consistently behind in paying its employees

and was failing to timely pay for Plaintiffs’ contractual benefits, specifically including health

care insurance.

          10.      At the time of termination, Defendant Ashlar Medical owed Plaintiff Santos

the following sums:

          209 hours of vacation ($10,263.99 [$49.11/hr.]);
     Case 4:20-cv-00851 Document 1 Filed on 03/10/20 in TXSD Page 3 of 5



         536.65 hours of K-time ($26,354.88 [$49.11/hr.]);

         Oct. 2019 reimbursable expenses of $786.94;

         Nov. 2019 reimbursable expenses of $560.35;

         Dec. 2019 reimbursable expenses of $419.82;

         unpaid insurance bills of $628.00;

         unpaid salary for 15 days ($4,125.00);

         and unpaid commissions for Dec. 2019 (unknown)

         11.    The total known amount owed is $43,138.98, but with the December 2019

commissions, the sum will be larger.

         12.     At the time of termination, Defendant Ashlar Medical owed Plaintiff

Ujifusa the following sums:

         187.75 hours of vacation ($7,868.60 [$41.91/hr.]);

         653.99 hours of K-time ($27,408.72 [$41.91/hr.]);

         Oct. 2019 reimbursable expenses of $2,917.32;

         Nov. 2019 reimbursable expenses of $1,501.61;

         Dec. 2019 reimbursable expenses of $1,291.93;

         unpaid insurance bills of $1,823.40;

         unpaid salary for 21 days ($5,281.24);

         unpaid commissions for Dec. 2019 (unknown);

         and unpaid commissions for Jan. 2020 ($1,949.25).

         13.    The total known amount owed is $50,042.07, but with the December 2019

commissions, the sum will be larger.

         14.    As person in charge of Ashlar Medical’s decisions regarding payment of
     Case 4:20-cv-00851 Document 1 Filed on 03/10/20 in TXSD Page 4 of 5



wages and other sums or benefits to Ashlar Medical’s employees, Defendant Waskom is

individually liable for his actions to deprive Plaintiffs of their earned wages.

                                               IV.
                                        CAUSES OF ACTION

                                           Count 1:
                            Violations of Fair Labor Standards Act
                            (FLSA or the Act), 29 U.S.C. §§ 201–219

          15.     Plaintiffs repeats the allegations in Paragraphs 1 through 14 of its Original

Complaint as if fully set forth herein.

          16.     Plaintiffs’ claims are simple. Plaintiffs worked for Defendants, and

Defendant agreed to pay wages and other benefits to Plaintiffs. Defendants did not pay

Plaintiffs, and that failure is a violation of the FLSA.

          17.     Plaintiffs are entitled to their unpaid wages.

          18.     Plaintiffs are entitled to liquidated damages under the FLSA, as Defendants

knowingly and willfully disregarded their obligations to pay Plaintiffs.

          19.     Plaintiffs are entitled to their attorney’s fees and costs as required by the

FLSA.

                                              Count 2:
                                          Breach of Contract

          20.     Plaintiffs repeat the allegations in Paragraphs 1 through 19 of its Original

Complaint as if fully set forth herein.

          21.     Plaintiffs had valid contracts with Defendant Ashlar Medical, which

Defendant breached. Such breaches caused harm to Plaintiffs in the amounts detailed above.

Plaintiffs seek their monetary damages caused by such breached.
      Case 4:20-cv-00851 Document 1 Filed on 03/10/20 in TXSD Page 5 of 5



          22.    Further, such breaches caused Plaintiffs to retain counsel and file this

lawsuit, and Defendants are liable for Plaintiffs’ attorney’s fees and costs.

                                           V.
                                  CONDITIONS PRECEDENT

          23.    Plaintiffs generally aver that all conditions precedent to its rights of

recovery have occurred or have been performed, or have been waived or excused by

Defendants.

                                              VI.
                                            PRAYER

          WHEREFORE, PREMISES CONSIDERED, Plaintiffs prays that Defendants be cited

to appear and answer, and demands the following relief:

                 a.      Plaintiffs’ actual damages;

                 b.      Liquidated damages under the FLSA;

                 c.      Attorney’s fees and costs of court;

                 d.      Pre-judgment and post-judgment interest;

                 e.      Such other and further relief as this Court deems just and proper.

                                               Respectfully submitted,

                                               STROTHER LAW FIRM


                                               __________________________________________
                                               Justin Strother
                                               State Bar No.: 24008100
                                               Southern District Bar No. 27331
                                               2429 Bissonnet, Suite 35
                                               Houston, Texas 77005
                                               713.545.4937
                                               jstrother@strotherlawfirm.com

                                               ATTORNEY FOR PLAINTIFFS
